Case 3:20-cv-02540-BRM-TJB Document 7 Filed 11/24/20 Page 1 of 3 PageID: 243




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                             :
ZIA SHAIKH,                                  :
                                             :       Case No. 3:20-cv-02540 (BRM)
                      Plaintiff,             :
                                             :
                      v.                     :       OPINION
                                             :
MADELINE F. EINBINDER, et al.,               :
                                             :
                      Defendants.            :
                                             :


MARTINOTTI, DISTRICT JUDGE

       Before this Court is pro se Plaintiff Zia Shaikh’s Complaint (ECF No. 1), a memorandum

of law in support of an emergent motion for preliminary injunction (ECF No. 5), and an Emergent

Motion for Preliminary Injunction to prevent certain defendant judges from presiding over his state

court family cases (ECF No. 6).

       As indicated by this Court’s Order dated July 6, 2020 (ECF No. 3), which granted

Plaintiff’s in forma pauperis application, this matter is subject to sua sponte screening by the

Court. In other words, under the Prison Litigation Reform Act (“PLRA”), district courts are

required to review civil actions in which a litigant proceeds in forma pauperis. See 28 U.S.C.

§ 1915(e)(2)(B); Stamos v. New Jersey, Civ. A. No. 095828 (PGS), 2010 WL 457727, at *2 (D.N.J.

Feb. 2, 2010), aff’d, 396 F. App’x 894 (3d Cir. 2010) (“While much of the language in Section

1915 addresses ‘prisoners,’ section 1915(e)(2) applies with equal force to prisoner as well as

nonprisoner in forma pauperis cases.”).
Case 3:20-cv-02540-BRM-TJB Document 7 Filed 11/24/20 Page 2 of 3 PageID: 244




       When reviewing such actions, the PLRA instructs courts to dismiss cases that are at any

time frivolous or malicious, fail to state a claim on which relief may be granted, or seek monetary

relief against a defendant who is immune. Id. “The legal standard for dismissing a complaint for

failure to state a claim pursuant to 28 U.S.C. 1915(e)(2)(B)(ii) is the same as that for dismissing a

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x

120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)). “To survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “A pleading that offers ‘labels or

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Id. In

order to survive a dismissal for failure to state a claim, a complaint must allege “sufficient factual

matter to show that the claim is facially plausible.” Fowler v. UPMC Shadyside, 578 F.3d 203,

210 (3d Cir. 2009) (internal quotation omitted). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Furthermore, while pro se pleadings are

liberally construed, they “still must allege sufficient facts in their complaints to support a claim.”

Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013). All pleadings are likewise

required to meet the pleading requirements of Federal Rule of Civil Procedure 8 (requiring, as to

complaints, “a short and plain statement of the grounds for the court's jurisdiction,” “a short and

plain statement of the claim showing that the pleader is entitled to relief,” and “a demand for the

relief sought”). Kanter v. Barella, 489 F.3d 170, 177 (3d Cir. 2007) (noting the complaint must

“provide the opponent with fair notice of a claim and the grounds on which that claim is based”).




                                                  2
Case 3:20-cv-02540-BRM-TJB Document 7 Filed 11/24/20 Page 3 of 3 PageID: 245




       Here, Plaintiff alleges claims against five state court judges from Ocean and Monmouth

Counties, all of whom presided over or have ties to Plaintiff’s family court dispute dating back to

2014. Plaintiff advances claims challenges the decisions, competence, and motives of the judges.

However, a judicial officer in the performance of his or her duties enjoys absolute immunity from

suit. Mireles v. Waco, 502 U.S. 9, 12 (1991). Absolute judicial immunity applies to all claims,

whether official-capacity or personal-capacity, based on judicial acts. See Dongon v. Banar, 363

F. App’x 153, 155 (3d Cir. 2010) (“[J]udges are entitled to absolute immunity from liability based

on actions taken in their official judicial capacity.”) (3d Cir. 2010) (citing Briscoe v. LaHue, 460

U.S. 325, 334 (1983)). “A judge will not be deprived of immunity because the action he took was

in error, was done maliciously, or was in excess of his authority . . . .” Stump v. Sparkman, 435

U.S. 349, 356–57 (1978). The immunity is not vitiated by “allegations of malice or corruption of

motive.” Gromek v. Maenza, 614 F. App’x 42, 45 (3d Cir. 2015) (quoting Gallos v. Supreme Ct.

of Pa., 211 F.3d 760, 768 (3d Cir. 2000)).

       “[Judicial] immunity is overcome in only two sets of circumstances,” Mireles, 502 U.S. at

11, neither of which apply here. Accordingly, Plaintiff’s complaint is DISMISSED in its entirety,

and the motion for a preliminary injunction is DENIED for failure to establish to requisite

elements. Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017). An appropriate Order

follows.

Dated: November 24, 2020


                                                     /s/ Brian R. Martinotti
                                                     HON. BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
